Citation Nr: 1419570	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of basic eligibility for nonservice-connected death pension.

2.  Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 29, 1941, to December 6, 1941.  He died in October 1995, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin, which denied the appellant's claim for death pension.  Jurisdiction of the claims file has been subsequently transferred to the RO in Detroit, Michigan.

In May 2013, the appellant testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied entitlement to nonservice-connected death pension benefits in August 2007 on the basis that the Veteran did not have wartime service and the appellant's yearly income exceeded VA yearly income guidelines.  The appellant was notified of this decision and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open.

2.  Evidence received since the August 2007 denial of entitlement to nonservice-connected death pension raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active military service from August 29, 1941, to December 6, 1941; he did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The August 2007 rating determination denying nonservice-connected death pension benefits became final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of basic eligibility for nonservice-connected pension benefits has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the appellant's claim for entitlement to nonservice-connected death pension benefits, is being reopened, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim on the merits, as will be explained below, in the present case, there is no legal basis upon which the benefit may be awarded. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  New and Material Evidence

Entitlement to nonservice-connected death pension benefits was initially denied in a November 1995 rating decision because the appellant's income exceeded the pension income limit for a surviving spouse with no dependents.  The appellant did not appeal this decision, nor did she submit any additional evidence within a year of that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013).  The appellant filed a claim to reopen in April 2006.  The claim was once again denied in an August 2007 rating decision because the Veteran did not serve during a wartime period and the surviving spouse's yearly income also exceeded the VA yearly income guidelines for a surviving spouse with no dependents.  The appellant did not appeal this decision, nor did she submit any additional evidence within a year of that decision, and it became final.  Id. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is new and material.  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence received subsequent to the August 2007 rating decision includes an improved income pension eligibility verification report which purports to show the appellant has had a change in income.  Because the added "new" evidence demonstrates a change in income, a reasonable possibility of substantiating her claim for nonservice-connected death pension benefits has been raised.  Accordingly, the appellant's claim is reopened.  As the issue has been reopened, the Board will now address it on a de novo basis below.

III.  Nonservice-Connected Pension Benefits

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 1521.  The VA Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (2013).

A Veteran meets the service requirements if he or she served in the active military, naval, or air service (1) for 90 days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

For VA pension purposes, the periods of war are defined at 38 C.F.R. § 3.2. Specifically, according to 38 C.F.R. § 3.2, World War I is defined as the period beginning April 6, 1917 through November 11, 1918, inclusive.  World War II is defined as the period beginning on December 7, 1941 through December 31, 1946, inclusive.  The Korean conflict is defined as the period beginning on June 27, 1950 through January 31, 1955.  38 U.S.C.A. § 101(8), (33); 38 C.F.R. § 3.2(d).  Here, the Veteran's DD Form 214 indicates that the Veteran served in the United States Army from August 29, 1941, to December 6, 1941.  The Veteran completed more than 90 days of active service, but no part of his period of active service was completed during a period of war.  The law specifically excludes such service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996).  For this reason, the Board finds that the appellant is not eligible for death pension benefits.

The appellant has not submitted any information contrary to that provided by the Veteran's DD Form 214.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that the Veteran had any other service that would render her eligible for death pension benefits.  In this case, the law is dispositive, and basic eligibility for death pension benefits is precluded based
upon the service of the Veteran; therefore, eligibility for nonservice-connected death pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law is dispositive the claim must be denied due to a lack of legal merit).











(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the appeal to reopen the claim of basic eligibility for nonservice-connected death pension benefits is granted.

Entitlement to nonservice-connected death pension benefits is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


